                3:19-cv-03214-SEM-TSH # 21    Page 1 of 9
                                                                               E-FILED
                                                 Wednesday, 31 March, 2021 03:20:51 PM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

RAILROAD MAINTENANCE AND             )
INDUSTRIAL HEALTH AND                )
WELFARE FUND,                        )
                                     )
               Plaintiff,            )
                                     )
     v.                              )       Case No. 19-cv-03214
                                     )
CLINTON MAHONEY d/b/a                )
CLINTON MAHONEY                      )
PROPRIETORSHIP -                     )
LANDSCAPING,                         )
                                     )
               Defendant.            )

                             OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Motion for Default

Judgment (d/e 12) filed by Plaintiff Railroad Maintenance and

Industrial Health and Welfare Fund. Also before the Court is

Defendant Clinton Mahoney’s Supplemental Memorandum of Law

in Support of Objection to Sufficiency of Service Pursuant to Rule

12(b)(5) (d/e 17), in which Defendant requests entry of an order

vacating this Court’s March 25, 2020 Opinion (d/e 7) and May 15,

2020 Order of Default (d/e 11). For the reasons set forth below,



                            Page 1 of 9
                3:19-cv-03214-SEM-TSH # 21   Page 2 of 9




Defendant’s motion is GRANTED. Plaintiff’s Motion for Default

Judgment (d/e 12) is DENIED.

                         I. BACKGROUND

     Plaintiff Railroad Maintenance and Industrial Health and

Welfare Fund filed a three-count Complaint (d/e 1) against

Defendant Clinton Mahoney on September 3, 2019. The Complaint

alleges that Defendant is personally liable for three sums of money

owed to Plaintiff by Mahoney & Associates, LLC, a defunct Chicago-

area landscaping business of which Mahoney was the sole

proprietor.

     After filing the Complaint, Plaintiff attempted to serve

Defendant in multiple ways over the course of more than seven

months. Plaintiff first enlisted the Cook County Sheriff’s Office and

two private process servers to attempt personal service on Mahoney

at 10809 Chaucer Drive, Willow Springs, Illinois (the “Willow

Springs address”) and 3275 Beller Drive, Darien, Illinois (the

“Darien address”). During one attempt at service, Mahoney’s

daughter told a process server that Mahoney might be living in

Countryside, Illinois. A public records database search by Plaintiff’s

counsel showed a listed address for Mahoney at 10725 Maplewood


                             Page 2 of 9
                3:19-cv-03214-SEM-TSH # 21   Page 3 of 9




Road, Countryside, Illinois (the “Countryside address”).

     After Plaintiff’s initial attempts to serve Defendant were

unsuccessful, Plaintiff requested that the Court enter an order

authorizing service by alternative means. On March 25, 2020,

Magistrate Judge Tom Schanzle-Haskins entered an Opinion (d/e 7)

authorizing the Welfare Fund to serve Mahoney by: (1) causing a

process server to attach the Alias Summons, the Complaint, and a

copy of the Court’s March 25, 2020 Opinion to the front door of

each of the three addresses; and (2) mailing the same documents to

each of the three addresses by regular mail and Certified Mail,

Return Receipt Requested. Plaintiff performed service as directed,

except that instead of attaching the envelopes containing the service

documents to the door of any residence the process servers laid the

envelopes in front of the doors due to the weight of the envelopes.

     After Defendant still did not enter an appearance or respond to

the Complaint, the Court ordered on May 15, 2020 that default be

entered against Defendant. See d/e 11. On May 29, 2020, Plaintiff

filed the pending Motion for Default Judgment (d/e 12). Then, on

July 24, 2020, attorneys for the Defendant entered their

appearances on Defendant’s behalf and filed Defendant’s Objection


                             Page 3 of 9
                3:19-cv-03214-SEM-TSH # 21   Page 4 of 9




to Sufficiency of Service Pursuant to Rule 12(b)(5) (d/e 14). On

August 24, 2020, Defendant filed a Supplemental Memorandum of

Law (d/e 17) in support of his Objection. In the Memorandum,

Defendant requests that the Court vacate its March 25, 2020

Opinion authorizing alternative service and its May 15, 2020 Order

of Default and grant Defendant leave to respond to the Complaint

(d/e 1).

                           II. ANALYSIS

     The validity of this Court’s Order defaulting Defendant

depends on whether the Court had personal jurisdiction over

Defendant based on proper service of process. See United States v.

Ligas, 549 F.3d 497, 500 (7th Cir. 2008) (“A district court may not

exercise personal jurisdiction over a defendant unless the defendant

has been properly served with process.”). Defendant does not deny

that Plaintiff served him as directed in this Court’s March 25, 2020

Opinion authorizing service of process by alternative methods.

Instead, Defendant argues that the March 25, 2020 Opinion was

inconsistent with Illinois law governing service of process and that

the default entered against Defendant is, therefore, void. See d/e

17, pp. 5–10; d/e 19, pp. 2–4.


                             Page 4 of 9
                 3:19-cv-03214-SEM-TSH # 21   Page 5 of 9




     Pursuant to Fed. R. Civ. P. 4(e), an individual can be served by

following state law for service of summons in the state where the

district court is located. Fed. R. Civ. P. 4(e)(1). Here, the Court’s

March 25, 2020 Opinion authorized service by alternative means

pursuant to 735 ILCS 5/2–203.1, an Illinois statute that authorizes

a court to order service in “any manner consistent with due

process” if both personal service and service of an immediate family

member at the defendant’s residence are impractical. 735 ILCS

5/2–203.1. Under § 2–203.1, court may authorize alternative

service only when: (1) the plaintiff has made a “diligent inquiry as to

the location of the individual defendant”; and (2) the plaintiff’s

“reasonable efforts” to personally serve the defendant have been

unsuccessful. 735 ILCS 5/2–203.1; see Nesbitt v. Regas, No. 13 C

8245, 2015 WL 1331291, at *4 (N.D. Ill. Mar. 20, 2015).

     Defendant argues that the Court’s March 25, 2020 Opinion

should be vacated because Plaintiff did not satisfy the “reasonable

efforts” requirement of 735 ILCS 5/2–203.1. Defendant states that

he has resided at the Countryside address since December 2019,

and that Plaintiff should have discovered this fact and attempted

personal service on him at that address before moving for an order


                              Page 5 of 9
                 3:19-cv-03214-SEM-TSH # 21   Page 6 of 9




authorizing alternative service. See d/e 17, pp. 6–9.

     Plaintiff’s counsel noted, in his motion for an order allowing

alternative service, that a public records search had returned an

entry listing Defendant as residing at the Countryside address.

According to a process server employed by Plaintiff, Defendant’s

daughter also stated during one attempt at service at the Willow

Springs address that Defendant was possibly living in Countryside.

Plaintiff’s counsel decided not to attempt service on Defendant at

the Countryside address before moving for an order authorizing

alternative service because Plaintiff’s counsel was “skeptical that

Mr. Mahoney is residing there based on the size and condition of

the dwelling shown on various internet sites.” D/e 6, ¶ 21.

Plaintiff’s counsel also pointed to evidence that numerous court

records linked Defendant to the Willow Springs and Darien

addresses, Defendant’s current landscaping company had its

business address at the Willow Springs address, and Defendant

was joint owner of the property at the Willow Springs address and

owned vehicles registered to that address.

     However, a public records search listed Defendant as residing

at the Countryside address, and a member of Defendant’s


                             Page 6 of 9
                 3:19-cv-03214-SEM-TSH # 21   Page 7 of 9




immediate family previously indicated that Defendant lived in

Countryside. Therefore, Plaintiff’s efforts to personally serve

Defendant prior to March 25 did not satisfy the “reasonable efforts”

requirement of 735 ILCS 5/2–203.1. Accordingly, the Court

reverses its March 25, 2020 Opinion (d/e 7) authorizing alternative

service of process.

     Plaintiff’s attempts to serve Defendant after March 25, 2020 by

mail to the three addresses and by leaving envelopes outside of the

doors of the three addresses were inconsistent with the

requirements of Fed. R. Civ. P. 4(e). This means that Defendant

had not been properly served as of May 15, 2020. Accordingly, the

Court lacked personal jurisdiction over Defendant when it issued its

Order of Default (d/e 11). See United States v. Ligas, 549 F.3d 497,

500 (7th Cir. 2008) (discussing requirements for service of process

under Fed. R. Civ. P. 4(e) and holding that “[a] district court may

not exercise personal jurisdiction over a defendant unless the

defendant has been properly served with process”). An entry of

default issued without personal jurisdiction over the purportedly

defaulted party is void ab initio. See Pardo v. Mecum Auction, Inc.,

No. 12 C 08410, 2014 WL 627690, at *2 (N.D. Ill. Feb. 18, 2014).


                             Page 7 of 9
                3:19-cv-03214-SEM-TSH # 21   Page 8 of 9




Accordingly, the court vacates the Order of Default (d/e 11) issued

on May 15, 2020.

     Ordinarily, objections to the sufficiency of service under Fed.

R. Civ. P. 12(b)(5) are incorporated into a motion to dismiss. Here,

however, Defendant “does not ask the Court to dismiss the suit or

send the Fund back to effect service.” D/e 17, p. 10. Rather,

Defendant requests an order granting “leave to file pleadings

responsive to the Complaint.” Id. at p. 11. Objections to personal

jurisdiction can be waived, and a Defendant who properly raises a

jurisdictional defense can subsequently waive that defense. Ligas,

549 F.3d at 501. The Court finds that Defendant has waived any

objection to personal jurisdiction in this matter except with regards

to the Court’s March 25, 2020 Opinion (d/e 7) and the Court’s May

15, 2020 Order of Default (d/e 11).

                         III. CONCLUSION

     For the reasons set forth above, Defendant Clinton Mahoney’s

motion to vacate the Court’s March 25, 2020 Opinion and the

Court’s May 15, 2020 Default Order is GRANTED. It is hereby

ORDERED that:

     1.   The Court’s March 25, 2020 Opinion (d/e 7) is


                             Page 8 of 9
                  3:19-cv-03214-SEM-TSH # 21   Page 9 of 9




VACATED.

     2.   The Court’s Order of Default (d/e 11) is VACATED.

     3.   Plaintiff’s Motion for Default Judgment (d/e 12) is

DENIED.

     4.   Defendant shall Answer or otherwise plead on or before

April 13, 2021.

ENTER: March 31, 2021

                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                              Page 9 of 9
